ORDER
PER CURIAM.
Harold Nemecek (Movant) appeals from the judgment denying his Rule 29.15 motion. Movant’s convictions for pharmacy robbery in the first degree, first degree robbery and armed criminal action were affirmed on direct appeal. State v. Nemecek, 946 S.W.2d 768 (Mo.App. E.D.1997).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).